DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.


Applicant(s) Response to Official Action 
	  The response filed on 01/20/2022 has been entered and made of record.

Response to Arguments/Amendments
	Presented arguments have been fully considered but are held unpersuasive. Examiner’s response to the presented arguments follows below. 












Claim Rejections - 35 USC § 103
Summary of Arguments:
Regarding claims 5, 14, 23, the Applicant argues Bruin in view of Cox in further view of Silverman do not disclose:
"obtaining a plurality of training data structures ...; obtaining, for each training data structure, a target output; providing the plurality of training data structures as an input to the machine learning model configured to predict, based on the physical health categories and the behavioral health categories, a risk-level associated with an entity; determining an amount of error between the predicted risk-level associated with the entity outputted by the machine learning model and the target output of the plurality of training data structures; and retraining, based on the determined amount of error, the machine learning model after adjusting one or more parameters of the machine learning model." [Remarks: Pages 1-2]

Regarding claims 6-7, 11-13, 15-16, 20-22, 24-25, 29-31, the Applicant argues:
The dependent claims are patentable based on the patentable independent claims.  [Remarks: Page 2]

Examiner’s Response:
Regarding claims 5, 14, 23, the Examiner contends:
Please view the updated rejection under 35 USC § 103, Bruin in view of Cox, which includes new citations pertaining to the amended claims. 


Regarding claims 6-7, 11-13, 15-16, 20-22, 24-25, 29-31, the Examiner contends:
Please see remarks regarding claims 5, 14, and 23 above. 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8-10, 14, 17-19, 23, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bruin et al., hereinafter referred to as Bruin (US 2011/0119212 A1 – already of record) in view of Cox et al., hereinafter referred to as Cox (US 2017/0286622 A1 – already of record). 

As per claim 5, Bruin discloses a method performed by a data processing apparatus for training a machine learning model to improve the machine learning model's accuracy (Bruin: Para. [0068]; claim 1; Abstract.), 
the method comprising: obtaining a plurality of training data structures (i.e., feature vectors of datasets corresponding to the patient), wherein each training data structure (i.e., vector x for corresponding patient) includes (i) a plurality of first features derived from (Bruin: Paras. [0030]-[0033], [0069], [0139] disclose obtaining datasets corresponding to a patient that includes feature vectors corresponding to the patient which represent attributes of the patient, wherein vectors representing the patient’s characteristics or attributes can be referred to vector x, which represents features that are derived from multiple models or sources.);
obtaining, for each training data structure, a target output  (Bruin: Paras. [0020], [0047], [0138] disclose a target value for each training vector.)
(Bruin: Paras. [0123], [0139] disclose providing the feature vectors as input to the ML model 165.), (severity assessment) associated with an entity (Bruin: Paras. [0030]-[0033], [0069], [0139] disclose obtaining datasets corresponding to a patient that includes feature vectors corresponding to the patient which represent attributes of the patient, wherein vectors representing the patient’s characteristics or attributes can be referred to vector x, which represents features that are derived from multiple models or sources, and a severity assessment associated with the patient.); 
determining an amount of error between the predicted risk-level associated with the entity outputted by the machine learning model and the target output of the plurality of training data structures (Bruin: Paras. [0030], [0068] disclose the training data including patient data that includes the severity level and Paras. [0138], [0186]-[0187] disclose determining an error amount between training data (input data versus the outputs or target values).); and 
retraining, based on the determined amount of error, the machine learning model after adjusting one or more parameters of the machine learning model (Bruin: Paras. [0051], [0083], [0136] disclose adjusting one or more parameter values and retraining of the machine learning model by minimizing the modeling error.).
However Bruin does not explicitly disclose “… one or more physical health categories generated by a first model configured to map a set of risk scoring components associated with the entity to the one or more physical health categories and (ii) a plurality of second features derived from one or more behavioral health categories generated by a second model configured to map the set of risk scoring components associated with the entity to the one or more behavioral health categories; … predict, based on the physical health categories and the behavioral health categories, a risk-level …”.
(Cox: Fig. 4 & Paras. [0122], [0123] disclose first output data generated by medical data analysis engine [i.e., first model] representing a specific category of predefined physical health categories for a specific patient that corresponds to the physical health of the patient [e.g., the patient is a 40 year old female diagnosed with type 2 diabetes] and Fig. 4, Paras. [0041], [0126], [0149] disclose second output data representing one or more predefined behavioral health categories associated with the patient generated by lifestyle data analysis engine 413 [i.e., second model]. Further, Paras. [0238], [0240]-[0241] disclose mapping risk scores associated with each ML engine associated with the patient based on the physical and behavioral health features of the entity.);
predict (i.e., generate), based on the physical health categories and the behavioral health categories, a risk-level (Cox: Para. [0237] discloses generating based on the physical and behavioral health features of the entity, a final risk score that indicates a range of risk from low to high.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bruin and Cox before him or her, to modify the machine learning system of Bruin to include the set of categories feature as described in Cox. The motivation for doing so would have been to improve patient monitoring by providing specific mechanisms for performing patient risk assessment based on machine learning of health risks of a patient population. 
	
	As per claim 8, Bruin-Cox disclose the method of claim 5, wherein the plurality of training data structure further comprises demographic information of the entity (Bruin: Para. [0069] discloses the features of the training data structure represents demographic information of the patient.).

	As per claim 9, Bruin-Cox disclose the method of claim 5, wherein the one or more physical health categories comprise categories related to a physical health of the entity (Cox: Fig. 4 & Paras. [0122], [0123] disclose the categories related to a physical health of the patient [e.g., the patient is a 40 year old female diagnosed with type 2 diabetes].).

	As per claim 10, Bruin-Cox disclose the method of claim 5, wherein the one or more behavioral health categories comprise categories related to a behavioral health of the entity (Cox: Para. [0126] discloses for example, the patient's lifestyle may be categorized according to level of physical activity, level of availability to healthy food sources, quality of home and work environment (lighting, air quality, quietness, safety, etc.).).

	As per claim 14, Bruin discloses a system (medical digital expert system) comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by one or more computers, to cause the one or more computers to perform one or more operations, the operations comprising (Bruin: Para. [0068] & claim 1 disclose a medical digital expert system, that is a computer-based mathematical method capable of analyzing neurophysiological information plus a wide range of clinical and laboratory data to predict treatment outcome/efficacy and, optionally, to estimate diagnosis.):
obtaining a plurality of training data structures (i.e., feature vectors of datasets corresponding to the patient), wherein each training data structure (i.e., vector x for corresponding patient) includes (i) a plurality of first features derived from (Bruin: Paras. [0030]-[0033], [0069], [0139] disclose obtaining datasets corresponding to a patient that includes feature vectors corresponding to the patient which represent attributes of the patient, wherein vectors representing the patient’s characteristics or attributes can be referred to vector x, which represents features that are derived from multiple models or sources.);
obtaining, for each training data structure, a target output  (Bruin: Paras. [0020], [0047], [0138] disclose a target value for each training vector.)
(Bruin: Paras. [0123], [0139] disclose providing the feature vectors as input to the ML model 165.), (severity assessment) associated with an entity (Bruin: Paras. [0030]-[0033], [0069], [0139] disclose obtaining datasets corresponding to a patient that includes feature vectors corresponding to the patient which represent attributes of the patient, wherein vectors representing the patient’s characteristics or attributes can be referred to vector x, which represents features that are derived from multiple models or sources, and a severity assessment associated with the patient.); 
determining an amount of error between the predicted risk-level associated with the entity outputted by the machine learning model and the target output of the plurality of training data structures (Bruin: Paras. [0030], [0068] disclose the training data including patient data that includes the severity level and Paras. [0138], [0186]-[0187] disclose determining an error amount between training data (input data versus the outputs or target values).); and 
retraining, based on the determined amount of error, the machine learning model after adjusting one or more parameters of the machine learning model (Bruin: Paras. [0051], [0083], [0136] disclose adjusting one or more parameter values and retraining of the machine learning model by minimizing the modeling error.).
However Bruin does not explicitly disclose “… one or more physical health categories generated by a first model configured to map a set of risk scoring components associated with the entity to the one or more physical health categories and (ii) a plurality of second features derived from one or more behavioral health categories generated by a second model configured to map the set of risk scoring components associated with the entity to the one or more behavioral health categories; … predict, based on the physical health categories and the behavioral health categories, a risk-level …”.
(Cox: Fig. 4 & Paras. [0122], [0123] disclose first output data generated by medical data analysis engine [i.e., first model] representing a specific category of predefined physical health categories for a specific patient that corresponds to the physical health of the patient [e.g., the patient is a 40 year old female diagnosed with type 2 diabetes] and Fig. 4, Paras. [0041], [0126], [0149] disclose second output data representing one or more predefined behavioral health categories associated with the patient generated by lifestyle data analysis engine 413 [i.e., second model]. Further, Paras. [0238], [0240]-[0241] disclose mapping risk scores associated with each ML engine associated with the patient based on the physical and behavioral health features of the entity.);
predict (i.e., generate), based on the physical health categories and the behavioral health categories, a risk-level (Cox: Para. [0237] discloses generating based on the physical and behavioral health features of the entity, a final risk score that indicates a range of risk from low to high.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bruin and Cox before him or her, to modify the machine learning system of Bruin to include the set of categories feature as described in Cox. The motivation for doing so would have been to improve patient monitoring by providing specific mechanisms for performing patient risk assessment based on machine learning of health risks of a patient population.
 
	As per claim 17, Bruin-Cox disclose the system of claim 14, wherein one of the features of the training data structure represents demographic information of the entity (Bruin: Para. [0069] discloses the features of the training data structure represents demographic information of the patient.).

As per claims 18 & 19, the claim(s) recites analogous limitations to claim(s) 9 & 10 above, and is/are therefore rejected on the same premise.


As per claim 23, the claim(s) recites analogous limitations to claim(s) 1 & 14 above, and


As per claim 26, the claim(s) recites analogous limitations to claim(s) 8 & 17 above, and
is/are therefore rejected on the same premise.

As per claim 27, the claim(s) recites analogous limitations to claim(s) 9 & 18 above, and
is/are therefore rejected on the same premise.

As per claim 28, the claim(s) recites analogous limitations to claim(s) 10 & 19 above, and
is/are therefore rejected on the same premise.

Claims 6-7, 11, 15-16, 20, 29, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bruin in view of Cox in further view of Eisenhandler et al., hereinafter referred to as Eisenhandler (US 2008/0081955 A1).

As per claim 6, Bruin-Cox-Silverman disclose the method of claim 5 (Bruin: Abstract.), 
However Bruin-Cox do not explicitly disclose “… wherein the plurality of training data structure represents further comprises a diagnostic code.”
Further, Eisenhandler is in the same field of endeavor and teaches wherein one of the plurality of features of the training data structure represents a diagnostic code (Eisenhandler: Paras. [0003], [0013], [0022], [0079] disclose using computer implemented models using a clinical concept which is data defining a patient’s profile and associates or converts the clinical concept into a diagnostic code or pharmacy code to help predict costs for patients.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bruin-Cox and Eisenhandler before him or her, to modify the machine learning system of Bruin-Cox to include the diagnostic code feature as described in Eisenhandler. The motivation for doing so would have been to improve prediction of risk factors associated with a patient (Eisenhandler: [0001].).  


	As per claim 7, Bruin-Cox disclose the method of claim 5 (Bruin: Abstract.), 
However Bruin-Cox do not explicitly disclose “… wherein the plurality of training data structure further comprises a pharmacy code.”
Further, Eisenhandler is in the same field of endeavor and teaches wherein the plurality of training data structure further comprises a pharmacy code (Eisenhandler: Paras. [0003], [0013], [0022], [0079] disclose using computer implemented models using a clinical concept which is data defining a patient’s profile and associates or converts the clinical concept into a diagnostic code or pharmacy code to help predict costs for patients.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bruin-Cox and Eisenhandler before him or her, to modify the machine learning system of Bruin-Cox to include the pharmacy code feature as described in Eisenhandler. The motivation for doing so would have been to improve prediction of risk factors associated with a patient (Eisenhandler: [0001].).

As per claim 11, Bruin-Cox disclose the method of claim 5 (Bruin: Abstract.), wherein the risk-level associated with the entity represents a historical health (Cox: Fig. 4 & Paras. [0122], [0123] disclose first output data generated by medical data analysis engine [i.e., first model] representing a specific category of predefined physical health categories for a specific patient that corresponds to the physical health of the patient [e.g., the patient is a 40 year old female diagnosed with type 2 diabetes] and Fig. 4, Paras. [0041], [0126], [0149] disclose second output data representing one or more predefined behavioral health categories associated with the patient generated by lifestyle data analysis engine 413 [i.e., second model]. Further, Paras. [0238], [0240]-[0241] disclose mapping risk scores associated with each ML engine associated with the patient based on the physical and behavioral health features of the entity.).
However Bruin-Cox do not explicitly disclose “… a historical health care cost associated with the entity.”
Further, Eisenhandler is in the same field of endeavor and teaches a historical health care cost associated with the entity (Eisenhandler: Paras. [0003], claim 13 disclose the risk factors assigned to the patient comprise the patient's risk factor profile, and the profile may then be used to predict costs, based on past cost data from patients with similar risk profiles.).
(Eisenhandler: [0001].).

As per claims 15-16, 24-25, the claim(s) recites analogous limitations to claim(s) 6 & 7 above, and is/are therefore rejected on the same premise.

As per claims 20, 29, the claim(s) recites analogous limitations to claim(s) 11 above, and is/are therefore rejected on the same premise.

Claims 12-13, 21-22, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bruin in view of Cox in further view of Madani et al., hereinafter referred to as Madani (US 2008/0162385 A1).

	As per claim 12, Bruin-Cox-Silverman disclose the method of claim 5 (Bruin: Abstract.), 
	However Bruin-Cox do not explicitly disclose “… wherein each feature of the plurality of first and second features is assigned a first value if the one or more risk scoring components can be mapped to the category from which the feature is derived.”
	Further, Madani is in the same field of endeavor and teaches wherein each feature of the plurality of first and second features is assigned a first value if the one or more risk scoring components can be mapped to the category from which the feature is derived (Madani: Para. [0043] discloses features that can be mapped to a category from which the feature is derived can be assigned a weighted value. A feature that is not mapped to a category can be assigned a weight value of zero.).
(Madani: [0002]-[0003].).

	As per claim 13, Bruin-Cox-Silverman disclose the method of claim 12 (Bruin: Abstract.), 
	However Bruin-Cox-Silverman do not explicitly disclose “… wherein each feature of the plurality of first and second features is assigned a second value that is different from the first value if the one or more risk scoring components cannot be mapped to the category from which the feature is derived.”
	Further, Madani is in the same field of endeavor and teaches wherein each feature of the plurality of first and second features is assigned a second value that is different from the first value if the one or more risk scoring components cannot be mapped to the category from which the feature is derived (Madani: Para. [0043] discloses features that can be mapped to a category from which the feature is derived can be assigned a weighted value. A feature that is not mapped to a category can be assigned a weight value of zero.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bruin-Cox and Madani before him or her, to modify the machine learning system of Bruin-Cox to include the assigning values attributes category feature as described in Madani. The motivation for doing so would have been to improve machine learning by providing techniques that enhance categorization accuracy (Madani: [0002]-[0003].).

As per claims 21-22, 30-31, the claim(s) recites analogous limitations to claim(s) 12-13 above, and is/are therefore rejected on the same premise.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be seen in the list of cited references.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 03-30-2022